     Case 1:19-cv-00396-DAD-HBK Document 57 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DYRELL WAYNE JONES,                                    Case No. 1:19-cv-00396 DAD HBK (PC)
12
                                             Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                      MOTION TO MODIFY THE DISCOVERY
                    v.                                  AND SCHEDULING ORDER
14
                                                            Doc. No. 56.
15   C. PFEIFFER, et al.,
16                                        Defendants.
17

18         Pending before the court is defendants’ motion to modify the discovery and scheduling

19   order. (Doc. No. 56). Defendants seek an enlargement of time by sixty days to file a dispositive

20   motion in the matter. (Id).

21         Fed. R. Civ. P. 6(b) provides for extending deadlines for good cause shown, if the request

22   to extend time is made before the original time, or its extension expires; or, if the party failed to

23   act because of excusable neglect if the motion is made after the time has expired,. Additionally,

24   Fed. R. Civ. P. 16(b)(4) permits a court to modify a scheduling order for good cause shown and

25   with the judge’s consent. The court notes that various discovery motions remain pending for the

26   court’s review and consideration. (Doc. Nos. 50, 52). Defendants filed their motion before the

27   prior extension of time had expired and have established good cause to extend the dispositive

28   deadline.

                                                        1
     Case 1:19-cv-00396-DAD-HBK Document 57 Filed 03/29/21 Page 2 of 2


 1        ACCORDINGLY, it is ORDERED:

 2        1. Defendants’ Motion to Modify the Discovery and Scheduling Order (Doc No. 56) is

 3   GRANTED.

 4        2. Defendants’ dispositive deadline is extended for sixty (60) days following the court’s

 5   ruling on the pending discovery motions.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:    March 29, 2021
 9                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
